Exhibit 10.2

AMENDMENT NO. 3
TO
CREDIT AGREEMENT

This AMENDMENT NO. 3 to CREDIT AGREEMENT, dated as of October 19, 2005 (this
"Amendment"), is entered into among NALCO HOLDINGS LLC, a Delaware limited
liability company ("Holdings"), NALCO COMPANY, a Delaware corporation (the "U.S.
Borrower") and CITICORP NORTH AMERICA, INC., a Delaware corporation, in its
capacity as administrative agent for the Lenders and as agent for the Secured
Parties (in such capacity, the "Administrative Agent"), and amends the Credit
Agreement dated as of November 4, 2003 (as amended to the date hereof and as the
same may be further amended, supplemented or otherwise modified from time to
time, the "Credit Agreement") entered into among Holdings, the U.S. Borrower,
the institutions from time to time party thereto as Lenders (the "Lenders"), the
Administrative Agent, Bank of America, N.A., as Documentation Agent, and
Deutsche Bank Securities Inc., J.P. Morgan Securities Inc., Goldman Sachs Credit
Partners L.P. and UBS Securities LLC, as Co-Syndication Agents and Citigroup
Global Markets Inc. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the U.S. Borrower has requested that the Lenders amend the Credit
Agreement to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments to the Credit Agreement

(a)Section 6.01(u) of the Credit Agreement is hereby amended by adding the
following proviso to the end of such clause:

"; provided that an aggregate amount of up to $25.0 million of such Indebtedness
of Foreign Subsidiaries may be secured by a Lien on the Collateral under the
Security Documents so long as the lender of such Indebtedness is at the time of
incurrence a Lender or an Affiliate of a Lender; provided further that the U.S.
Borrower shall deliver to the Administrative Agent a Schedule 6.01(u) to the
Credit Agreement that identifies the amount of such Indebtedness and designates
such Indebtedness as Indebtedness which shall be secured by a Lien on the
Collateral together with a copy of the document governing such Indebtedness."

(b)    Section 6.04 of the Credit Agreement is hereby amended by (i) deleting
the "and" at the end of clause (t) thereof, (ii) replacing the "." at the end of
clause (u) thereof with "; and" and (iii) adding the following new clause (v):

"(v)    Investments as a result of the Company contributing (directly or
indirectly) all of the Equity Interests owned by the Company on the Amendment
No. 3 Effective Date in the following subsidiaries to Nalco Universal Holdings
B.V., a Dutch holding company: (a) Nalco Gulf Limited, (b) Nalco Taiwan Co.,
Ltd., (c) Nalco Hellas, S.A. (Greece), (d) Nalco Hong Kong Limited, (e) Nalco
Industrial Services (Thailand) Co., Ltd., (f) Nalco Anadolu Kimya Sanayii Ve
Ticaret A.S. (Turkey), (g) Ondeo Nalco India Limited, (h) Nalco Industrial
Services (Su Zhou) Co., Ltd., (i) Nalco Zao (Russia) and (j) Ondeo Nalco Saudi
Co., Ltd."

(c)    Section 9.19 of the Credit Agreement is hereby amended by adding the
following new sentence at the end thereof:

"Upon written notice from the U.S. Borrower to the Administrative Agent of
consummation of the transaction contemplated by Section 6.04(v), the Collateral
Agent shall release and discharge any and all security interests and Liens
granted to it pursuant to the Security Documents solely in respect


--------------------------------------------------------------------------------


of the Equity Interests that are directly or indirectly contributed to Nalco
Universal Holdings B.V. pursuant to Section 6.04(v) and the Administrative Agent
shall take all steps reasonably requested by U.S. Borrower to release any
existing security interests and Liens in such Equity Interests."

Section 2. Amendment to the U.S. Guarantee and Collateral Agreement

(a) Clause (c) of the definition of "Obligations" in the U.S. Guarantee and
Collateral Agreement is hereby amended by inserting "(i)" at the beginning of
clause (c) thereof and inserting the following new clause (ii) at the end of
clause (c):

"and (ii) the due and punctual payment and performance of all obligations of
Foreign Subsidiaries under Indebtedness incurred pursuant to committed and
uncommitted working capital facilities (to the extent such Indebtedness is
permitted under Section 6.01(u) of the Credit Agreement and is identified as
ordinary working capital Indebtedness on Schedule 6.01(u) of the Credit
Agreement (as modified from time to time) that will be secured by a Lien on the
Collateral or is Permitted Refinancing Indebtedness of any such identified
Indebtedness that is incurred for working capital purposes in the ordinary
course of business on ordinary business terms) that is with a counterparty that
is a Lender or an Affiliate of a Lender at the time of borrowing."

(b)(i) Clause (d) of the definition of "Secured Parties" in the U.S. Guarantee
and Collateral Agreement is hereby amended by inserting "or a Foreign
Subsidiary" after the phrase "with a Loan Party" and before the phrase "the
obligations under which constitute Obligations" and (ii) clause (e) of the
definition of "Secured Parties" in the U.S. Guarantee and Collateral Agreement
is hereby amended by inserting "or clause (d)" after the phrase "pursuant to
clause (c)" and before the phrase "of the definition of such term".

Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied or waived (the "Amendment No. 3 Effective Date") by the Administrative
Agent:

(a)    Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by Holdings, the U.S. Borrower, the Administrative
Agent and the Required Lenders;

(b)    Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent; and

(c)    No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

Section 4. Representations and Warranties

On and as of the Amendment No. 3 Effective Date, after giving effect to this
Amendment, the U.S. Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a)    this Amendment has been duly authorized, executed and delivered by the
U.S. Borrower and Holdings and constitutes the legal, valid and binding
obligations of the U.S. Borrower and Holdings enforceable against the U.S.
Borrower and Holdings in accordance with its terms and the Credit Agreement as
amended by this Amendment and constitutes the legal, valid and binding
obligation of the U.S. Borrower and Holdings enforceable against the U.S.
Borrower and Holdings in accordance with its terms;

(b)    each of the representations and warranties contained in Article
III (Representations and Warranties) of the Credit Agreement and each other Loan
Document is true and correct in all material respects on and as of the Amendment
No. 3 Effective Date, as if made on and as of such date and except to the extent
that such representations and warranties specifically relate to a specific date,
in which case such representations and warranties shall be true and correct in
all material respects as of such specific date; provided, however, that
references therein to the "Credit Agreement"


--------------------------------------------------------------------------------


shall be deemed to refer to the Credit Agreement as amended hereby and after
giving effect to the consents and waivers set forth herein; and

(c)    no Default or Event of Default has occurred and is continuing (except for
those that are waived).

Section 5. Fees and Expenses

The U.S. Borrower and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 9.05 (Costs and Expenses) of the Credit
Agreement all reasonable out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto).

Section 6. Reference to the Effect on the Loan Documents

(a)    As of the Amendment No. 3 Effective Date, each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like "thereunder", "thereof"
and words of like import), shall mean and be a reference to the Credit
Agreement, as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment as of the Amendment No. 3
Effective Date.

(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the U.S. Borrower, Lead Arranger or the Administrative
Agent under any of the Loan Documents, nor constitute a waiver or amendment of
any other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.

(d)    This Amendment is a Loan Document.

Section 7. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 8. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 9. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed


--------------------------------------------------------------------------------


immediately by a reference in parenthesis to the title of a section of any Loan
Document, the title reference shall govern in case of direct conflict absent
manifest error.

Section 10. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 11. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 12. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 13. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

NALCO HOLDINGS LLC

By:    /s/STEPHEN N. LANDSMAN

Name: Stephen N. Landsman

Title:    Vice President and General Counsel

NALCO COMPANY, as the U.S. Borrower

By:    /s/STEPHEN N. LANDSMAN

Name: Stephen N. Landsman

Title:    Vice President and General Counsel

Citicorp North America, Inc.,

as Administrative Agent and Lender

By:    /s/JORONNE JETER

Name: Joronne Jeter

Title:    Vice President


--------------------------------------------------------------------------------
